Citation Nr: 0402872	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
thoracic spine fracture, currently evaluated as 40 percent 
disabling.  

2.  Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for bilateral hand, 
left shoulder, low back, and cervical spine disorders, to 
include as secondary to service-connected residuals of a 
thoracic spine fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which initially granted an increased 20 
percent evaluation for the veteran's service-connected 
thoracic spine disability effective May 29, 1998.  The 
veteran filed a timely appeal, but before the case was 
referred to the Board of Veterans' Appeals (BVA or Board) he 
was granted an increased 40 percent disability rating 
effective May 11, 1998, by the RO in a rating decision of 
September 2002.  The veteran has continued his appeal with 
respect to the 40 percent evaluation assigned for his back 
disability, and the case is now before the Board for 
resolution.  

The Board notes the veteran has indicated that he is 
incapable of obtaining or retaining gainful employment due to 
his service-connected disabilities.  Accordingly, he seeks 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  Such 
issue has not been prepared for appellate review.  In light 
of newly submitted evidence and in light of further 
adjudication with respect to the issue of determination of a 
proper initial rating for PTSD, such issue is referred back 
to the RO for any necessary action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

With respect to the issue of entitlement to an initial rating 
in excess of 10 percent for PTSD, the Board observes that 
service connection for PTSD was established by the RO in a 
March 2003 rating decision.  An initial 10 percent disability 
evaluation was assigned, effective from December 14, 2000.  
In June 2003 the veteran submitted a statement indicating 
that he wished that the initial 10 evaluation for PTSD be 
reconsidered, and in a statement received from the veteran's 
service representative in July 2003, the veteran indicated 
that he sought an increased rating for his PTSD.  When viewed 
in conjunction with one another, the Board considers the 
statements dated in June and July 2003 to be a timely notice 
of disagreement with respect to the initial 10 percent 
evaluation assigned for the veteran's now service-connected 
PTSD.  

With respect to the issue of entitlement to service 
connection for multiple disorders, including both hands, the 
left shoulder, low back, and cervical spine, the Board notes 
that such claim was denied by the RO in a May 2000 rating 
decision.  By a statement dated in August 2000, in personal 
hearing testimony given before a Hearing Officer at the RO in 
December 2000, and in subsequent statements, the veteran 
expressed his disagreement with the RO's May 2000 decision.  
The Board considers such to be a timely notice of 
disagreement regarding the issue of entitlement to service 
connection for multiple disorders, claimed as secondary to 
service-connected residuals of a thoracic spine fracture.  

In any event, the Board notes that the RO does not appear to 
have further addressed those issues.  Although additional 
relevant medical evidence has been submitted, the RO has not 
had an opportunity to provide a statement of the case (SOC) 
with respect to the issues of determination of a proper 
initial rating for PTSD and for entitlement to service 
connection for multiple disorders as captioned above, to 
include as secondary to the service-connected thoracic spine 
disability.  

Accordingly, in order to ensure that all due process 
requirements have been met, those issues are addressed in the 
REMAND portion of this decision.  See generally Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal with respect to such issues is therefore REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
rating for residuals of a thoracic spine fracture has been 
identified and obtained.  

2.  Residuals of a thoracic spine fracture are not shown to 
have spinal cord involvement or to require the use of a neck 
or other brace, but are productive of symptomatology most 
consistent with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
thoracic spine fracture have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5288, 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Factual Background

Historically, service connection for what was characterized 
as a fracture of the thoracic spine at T5-6 and a broken 
sternum was established by the RO in a June 1972 rating 
decision.  

An initial 10 percent disability evaluation was assigned, 
effective from January 31, 1972.  The sternum fracture was 
found to be asymptomatic, and was assigned a noncompensable 
evaluation.  

In May 1998, the veteran filed a claim for an increased 
rating for his residuals of a thoracic spine fracture, 
claiming that his symptoms had increased in severity, and 
that the then-currently assigned 10 percent disability 
evaluation did not adequately reflect the severity of his 
service-connected disability.  By a rating decision dated in 
August 1998, the veteran's assigned disability evaluation was 
increased to 20 percent, effective from May 29, 1998.  He 
appealed that decision, contending that the severity of his 
residuals of a thoracic spine fracture were of greater 
severity than reflected by the 20 percent evaluation.  

The veteran submitted additional evidence in support of his 
claim for an increased rating, and before the case was 
referred to the Board, an increased 40 percent evaluation was 
assigned pursuant to a September 2002 rating decision.  The 
40 percent evaluation was effective from May 11, 1998.  The 
veteran has continued his appeal, asserting that the 
objective medical evidence supports a grant of an evaluation 
in excess of 40 percent.  

Private and VA clinical treatment records dating from June 
1989 through May 2003 disclose that the veteran experienced 
significant problems with his thoracic spine during that 
period.  He was generally noted to experience severe back 
pain, and was shown to have developed traumatic arthritis at 
T5-T6 and thoracic kyphosis at T6-T7.  He was seen repeatedly 
for back pain incurred while carrying a mail sack for the 
United States Postal Service (USPS).  From August 2000, he 
was restricted from climbing ladders or lifting objects in 
excess of 15 pounds.  Medications included Oxaprozin, 
Vicodin, Daypro, Tylenol, and Zocor.  

A statement dated in December 2000, received from a treating 
doctor of osteopathy, RW (initials), DO, indicates that the 
veteran experienced chronic back pain which had begun some 
years before he began treating the veteran in 1995.  
According to Dr. RW, the veteran's low back pain had not 
responded to treatment.  

Flexion in the back was limited to 60 degrees with pain and 
showed no improvement over the course of treatment.  An 
additional medical statement received from PHY, DO, indicates 
that the veteran had undergone a number of treatment regimens 
for his back pain, but that none were successful.  His 
symptoms were noted to be chronic, and worsened with 
activity.  Dr. PHY stated that the veteran had significant 
upper thoracic kyphosis which had developed secondary to the 
compression fractures he sustained in service.  

In a May 2001 examination report conducted for the Social 
Security Administration (SSA) by MJO'D, DO, the clinical 
findings were consistent with those noted above and 
elsewhere.  Dr. MJO'D did offer, however, that the veteran 
would be able to stand and walk for approximately six hours 
per day, could sit for up to six hours per day, and that 
squatting, stooping or crouching could be performed very, 
very occasionally, provided he was allowed appropriate rest 
periods.  In addition, Dr. MJO'D offered that the veteran 
could transport 5-10 pound loads on an occasional basis.  

The report of a VA rating examination dated in June 1998 
discloses that the veteran initially sustained a compression 
fracture at T5-T6 with spinal cord contusion as a result of a 
helicopter crash in service.  Since the time of the accident, 
he indicated that back pain had increased in intensity, 
particularly in the more recent past.  The pain tended to be 
present more in the upper back and neck regions and was 
generally dull.  He indicated that his back pain would be 
exacerbated in colder weather, and would be precipitated by 
increased physical activity such as lifting or reaching.  In 
addition, he reported missing up to two days per month due to 
exacerbation of pain in his back.  Symptoms were relieved by 
medication and rest.  He did not use any assistive devices.  

On examination, the veteran was shown to walk with head and 
shoulders flexed and with a left-sided limp.  Kyphosis was 
noted with obvious asymmetry in the back.  The left shoulder 
and scapula were higher than the right, and were in an upward 
and forward position.  The level of the pelvis was 
symmetrical, however.  With respect to the lumbosacral spine, 
flexion and extension were from 0 to 60 degrees.  

Right lateral flexion was from 0 to 25 degrees, and left 
lateral flexion was from 0 to 22 degrees.  In addition, range 
of motion of the lumbosacral spine was associated with 
complaints of pain and muscle spasms of the mid and lower 
back regions.  Right hand grip strength was characterized as 
4/5, and left hand grip strength was 3/5.  Muscle strength in 
the lower extremities was 5/5 bilaterally, and no 
neurological deficits were noted.  X-rays of the dorsal spine 
disclosed kyphosis, and a compression fracture of T6 and T5.  
Degenerative changes were also indicated.  The examiner 
concluded with a pertinent diagnosis of compression fracture 
of T6 and to a lesser degree T5 and T7 with degenerative 
changes.  Also, kyphosis was shown which was considered 
likely traumatic in nature and associated with compression 
fractures at T5 and T6.  

In December 2000, the veteran appeared before a Hearing 
Officer at a personal hearing at the RO and testified that 
his service-connected back disability affected his ability to 
work.  He explained that he had worked as a heating and air 
conditioning maintenance technician with the USPS for the 
last ten years, and that he had to stop carrying mail due to 
his back disability for the last ten years, and that he had 
to stop carrying mail due to his back disability.  He 
testified that he had worked for the postal service for some 
19 years, and that he was in the process of being discharged 
due to his PTSD disability.  

When he carried mail, he would experience such pain that he 
would have to leave work, return home and go to bed.  He 
offered that his back disability significantly altered his 
ability to engage in normal activities, and that due to his 
increasing inability to climb, lift weights, walk, or other 
strenuous activity, he had to change from a letter carrier to 
a maintenance technician.  He stated that even working in a 
less strenuous capacity, he would often have to return home 
immediately after work and go to bed due to pain and fatigue.  
Such a routine would allow him to return to work the next 
day.  In the course of performing a normal day's work, his 
back pain would progress steadily during the day to the point 
where he would be unable to engage in any additional activity 
at the end of the workday.  

As a result, hobbies were limited and he was unable to engage 
in any sort of sports activity.  He had engaged in therapy, 
but such was ultimately ineffective in relieving his pain or 
increasing his endurance.  His pain was now constant and 
severe.  Currently, his fatigue and pain would increase 
regardless of the type of activity he was engaged in, either 
active or sedentary.  He had undergone the full range of 
treatment offered by VA, but that other than surgery to fuse 
the vertebrae of his spine, there was no further effective 
help available to relieve his symptoms.  He went on to 
describe experiencing diminished muscle strength in his hands 
and numbness into his extremities.  He indicated that he was 
currently on a 15-pound weight restriction pursuant to 
private treating physicians' directives.  

The veteran underwent an additional VA rating examination in 
August 2001.  On examination, the veteran was noted to regard 
the examiner with what he described as hostile disrespect.  A 
slight mid-thoracic scoliosis was noted to the left.  In the 
thoracic region, he was capable of less than 10 degrees of 
extension, and he had less than 10 degrees of flexion.  Pain 
on movement was indicated.  He could tilt the thoracic region 
less than 30 degrees to the left, and 35 degrees to the 
right.  

He was found to be capable of rotating at the level of the 
mid-thoracic region 15 to 18 degrees to either side.  In 
addition, he could rotate bilaterally to 45 degrees.  He 
indicated that he was unable to attempt flexion in the lumbar 
spine due to pain in the thoracic region.  The examiner 
stated that he displayed some residuals (absent abdominal 
reflexes, increased activity of lower limb reflexes with 
abnormal plantar responses) of the spinal cord injury which 
he suffered in 1969.  

The examiner went on to state that the combat injury likely 
left him with a fixed lesion but possibly an unstable spine.  
X-rays disclosed degenerative changes of the thoracic 
vertebral bodies and mild compression deformities from T5 
through T7 and with no compromise of the spinal canal.  An 
MRI of the veteran's thoracic spine revealed there were 
abnormal signals within the spinal cord at the T6 level which 
was suggestive of cord myelopathy.  In addition, mild 
kyphosis at T5, T6, and T7 was noted.  

The report of an additional VA rating examination conducted 
in February 2003 discloses that the veteran continued to 
complain of experiencing severe pain, although it now 
encompassed a larger area of his back and was more intense or 
severe than previously indicated.  Relief was obtained by 
lying or sitting down and through medication.  On examination 
gait and posture were relatively normal.  Palpation of dorsal 
sites did not elicit any muscle spasm or tenderness.  He 
could extend his cervical spine to 65 degrees and could flex 
to 55 degrees.  Side tilting was to 35 degrees and rotating 
at the shoulders was to 45 degrees, bilaterally.  The 
examiner concluded with pertinent diagnoses of osteopenia 
with increased fracture potential, and status-post thoracic 
spine fracture with static myelopathy.  

The veteran underwent an additional spinal examination in 
February 2003.  The report of that examination discloses that 
he complained of pain in his back of increasing severity.  In 
addition, he complained that his back pain increased in 
frequency and duration, which required the use of increased 
medication and resulted in difficulty sleeping at night.  On 
examination, he was shown to have 70 degrees of thoracolumbar 
flexion, 15 degrees of extension, and 15 degrees of left and 
right lateral bending.  Rotation to the left was to 10 
degrees, and to the right was 15 degrees.  In addition, no 
tenderness was indicated in the thoracic spine.  Sitting 
posture was normal, although deep tendon reflexes were 2/4 
bilaterally.  There was no evidence of pathologic reflexes or 
any clonus.  The examiner concluded with a pertinent 
diagnosis of compression fractures of the thoracic spine.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  

An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
applicable regulations, and the prohibition against 
pyramiding set forth in 38 C.F.R. § 4.14 (2003), do not 
prohibit consideration of higher ratings based on functional 
limitations.  Id. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  

The veteran's service-connected thoracic spine disability 
involves several aspects of the criteria for evaluating spine 
disabilities.  In that regard, the Board notes that several 
diagnostic codes as set forth under 38 C.F.R. § 4.71a (2003) 
are potentially applicable.  The veteran's service-connected 
disability involves residuals of vertebral fractures.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), a 60 percent 
evaluation is contemplated for residuals of vertebral 
fractures without cord involvement, but with abnormal 
mobility requiring the use of a neck brace (jury mast).  

A 100 percent evaluation is contemplated where there is cord 
involvement, where the claimant is bedridden, or where long 
leg braces are required.  In addition, special monthly 
compensation is to be considered where lesser involvements 
including limited motion or nerve paralysis are present.  
Notes to Diagnostic Code 5285 provide that in other cases, 
the disability is to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  

In addition, Diagnostic Code 5285 provides that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

The veteran's service-connected thoracic spine disability is 
not objectively shown to involve ankylosis, and while he has 
been shown to experience at least some limitation of motion 
of the thoracic spine, 10 percent evaluations are the only 
ratings available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003), for both moderate or severe limitation of 
motion.  

Further, at the time the veteran's claim was filed, 
intervertebral disc syndrome was evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under those criteria, assignment of a 40 percent disability 
rating was warranted for severe symptoms with recurring 
attacks with intermittent relief.  Assignment of a 60 percent 
disability evaluation was contemplated for pronounced 
symptoms with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Such criteria were in effect prior to 
September 23, 2002.  

By regulatory amendment, which became effective from 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluating intervertebral disc 
syndrome, previously set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised regulations pertaining to the 
evaluative criteria for intervertebral disc syndrome are now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to September 23, 2002, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 2002).  





Therefore, the Board must evaluate the veteran's claim for an 
increased rating from September 23, 2002, under both the 
former and the current regulations in the VA Rating Schedule 
in order to ascertain which version is more favorable to his 
claim.  

Under the revised criteria for intervertebral disc syndrome, 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
and as a general matter, intervertebral disc syndrome is to 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, assignment of a 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than four 
weeks during the past 12 months.  Assignment of a 60 percent 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  


Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The Board notes here that a 60 percent evaluation is the 
highest disability rating available for intervertebral disc 
syndrome under either the former or the revised schedular 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
and (2003).  

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2003).  

It should also be noted that the use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be considered in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  


Analysis

Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
evaluation in excess of 40 percent for residuals of thoracic 
spinal fractures has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits under the applicable 
schedular criteria.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) with 
respect to the issue addressed here would only serve to 
further delay resolution of the claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Increased Rating

In the present case, the veteran's service-connected 
residuals of thoracic spine fractures have been shown to 
involve complaints of chronic and severe pain, and the 
veteran was, at one point, required to change from a job 
carrying mail to working as a maintenance technician with the 
U.S. Postal Service as a result of such disability.  

The Board notes that the objective medical evidence discloses 
the presence of myelopathy, but no active cord involvement 
has been shown.  Further, the veteran has not been shown to 
require the use of a neck or back brace, although a back 
brace has recently been recommended.  Accordingly, the Board 
finds that the provisions of Diagnostic Code 5285 are not 
entirely applicable to the veteran's current disability 
picture.  

Further, although given that he has been shown to have 
limited motion to varying degrees over various areas of the 
spinal column, limitation of motion of the thoracic/dorsal 
spine, the veteran would only be entitled to receive a 10 
percent evaluation for such disability under the relevant 
provisions of Diagnostic Code 5291.  If an additional 10 
percent evaluation were added pursuant to the Note to 
Diagnostic Code 5285, the veteran would only be entitled to 
receive an additional 10 percent disability rating.  

Under the former provisions of Diagnostic Code 5293 (2002), 
however, the Board finds that the veteran's objectively 
demonstrated symptomatology is roughly consistent with the 
criteria for assignment of a 60 percent disability rating, 
where pain, fatigability, and weakness are taken into 
consideration.  See generally 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra. 

In this case, the veteran was shown, on at least one occasion 
at the time of the VA rating examination conducted in August 
2001, to be unable to attempt forward flexion due to pain 
incurred as a result of his service-connected disability.  In 
addition, the veteran has been shown to experience muscle 
spasm as reflected in the clinical treatment records, and he 
has been shown to experience little intermittent relief.  
Accordingly, the Board finds that under the former Diagnostic 
Code 5293, the criteria for assignment of a 60 percent 
evaluation have been met.  

Under the revised criteria for intervertebral disc syndrome 
as set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), it is unclear as to whether or not the veteran 
actually experiences neurologic symptoms, other than possible 
sciatica, as a result of his service-connected thoracic spine 
disability.  

Further, the veteran has clearly sought treatment for his 
back disability in the past, and has been shown to have 
chronic and often severe symptoms.  Even so, given the 
evidence available indicating that other than obtaining pain 
medication from his treating physicians, the veteran has 
declined to pursue treatment regimens for lack of success, he 
has not been objectively shown to have experienced 
"incapacitating" episodes of the duration required for 
assignment of an evaluation in excess of 40 percent under the 
revised rating criteria.  

In any event, regardless of whether or not the veteran may or 
may not meet the criteria for assignment of an evaluation in 
excess of 40 percent under the revised criteria for 
evaluating intervertebral disc syndrome, he has been found to 
meet the criteria for an increased 60 percent evaluation 
under the former criteria.  As noted, a 60 percent evaluation 
is the highest rating under both the former and the revised 
criteria for evaluating intervertebral disc syndrome.  

Accordingly, while the objective medical evidence which is 
available may not accurately reflect the extent of the 
veteran's disability in terms of the revised criteria, as he 
has been found to meet the criteria for a 60 percent 
evaluation under the former criteria, for purposes of this 
appeal only, any such deficiency is rendered moot.  

The Board concludes that the veteran's symptomatology with 
respect to his thoracic spine disability meets the criteria 
for assignment of a 60 percent evaluation under the former 
criteria.  Accordingly, the veteran's appeal is granted.  


ORDER

Entitlement to an increased evaluation of 60 percent for 
residuals of a thoracic spine fracture is granted, subject to 
the governing criteria applicable to the payment of monetary 
awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

As discussed, in statements dated in June and July 2003, the 
veteran expressed disagreement with the RO's March 2003 
rating decision wherein it granted his claim for service 
connection for PTSD, and assigned an initial 10 percent 
disability rating, effective from December 14, 2000.  
Further, via a statement dated in August 2000 and in personal 
hearing testimony dated in December 2000, the veteran 
expressed disagreement with the RO's June 2000 decision in 
which service connection for bilateral hand, left shoulder, 
lumbosacral spine, and cervical spine disorders, secondary to 
service-connected thoracic spine disability, was denied.  

Since that time, the veteran advanced additional theories and 
submitted additional evidence to substantiate his claims.  
The Board regards the statements dated in June and July 2003, 
as well as the August 2000 statement and December 2000 
testimony as constituting proper notices of disagreement 
(NODs) with respect to the issues of entitlement to an 
initial rating in excess of 10 percent for PTSD and for 
entitlement to service connection for bilateral hand, left 
shoulder, lumbosacral spine, and cervical spine, secondary to 
service-connected thoracic spine disability.  In any event, 
it does not appear that the RO has reviewed the veteran's 
statements or additional evidence.  

Further, it does not appear that the RO has issued a SOC 
addressing the issues of determination of a proper initial 
rating for PTSD, currently evaluated as 10 percent disabling 
or entitlement to service connection for multiple disorders, 
secondary to the service-connected thoracic spine disability.  
Therefore, pursuant to the holding of the CAVC in Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999), such issues must be 
remanded back to the RO for issuance of an SOC.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  

A record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

4.  The VBA AMC is requested to issue a 
statement of the case with respect to the 
issues of determination of a proper 
initial rating for PTSD, currently 
evaluated as 10 percent disabling, and 
for entitlement to service connection for 
bilateral hand, left shoulder, 
lumbosacral spine, and cervical spine 
disorders, each claimed as secondary to 
service-connected thoracic spine 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to pursue an 
appeal of those issues.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



